ACCEPTED
                                                                                              01-15-00272-CR
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         10/5/2015 5:52:29 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                                    01-15-00272-CR
                                          In the
                                   Court of Appeals                        FILED IN
                                         For the                    1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                 First District of Texas            10/5/2015 5:52:29 PM
                                       At Houston                   CHRISTOPHER A. PRINE
                                                                 Clerk
                                      No. 1457961
                             In the 184th District Court of
                                 Harris County, Texas
                              
                             HUGO ADOLFO ALANIS
                                        Appellant
                                          v.
                              THE STATE OF TEXAS
                                Appellee
                         
                STATE’S MOTION FOR EXTENSION OF TIME
                   IN WHICH TO FILE APPELLATE BRIEF
                         


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in these cases, and, in support

thereof, presents the following:

      1. In the 184th district court of Harris County, Texas, cause number 1457961,

          the State of Texas v. Hugo Adolfo Adolfo, appellant, was convicted of possession

          of a controlled substance.
       2. He was assessed punishment of confinement for 15 years in the Institutional

       Division of the Texas Department of Criminal Justice.

       3. The State’s brief is due on October 5, 2015.

       4. An extension of time in which to file the State’s brief is requested until

       October 26, 2015.

       5. One previous extension has been requested by the State.

       6. The facts relied upon to explain the need for this extension are:

        Since my last motion for extension, I have filed a brief in cause number
01-14-00966-CR. Additionally, I answer trial court questions from other
prosecutors on a daily basis. This motion is not sought for delay, but so that
justice may be done.

       WHEREFORE, the State prays that this Court will grant an extension of time

until October 26, 2015 in which to file the State’s brief in this case.

                                                        Respectfully submitted,
                                                        /s/ Abbie Miles
                                                        Abbie Miles
                                                        Assistant District Attorney
                                                        Harris County, Texas
                                                        1201 Franklin, Suite 600
                                                        Houston, Texas 77002
                                                        (713) 755-5826
                                                        TBC No. 24072240
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on October 5, 2015:

      Scott Ramsey
      1212 Durham Drive
      Houston, TX 77007


                                              /s/ Abbie Miles
                                              Abbie Miles
                                              Assistant District Attorney
                                              Harris County, Texas


Date: October 5, 2015